Citation Nr: 1816324	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD), major depressive disorder, panic disorder with agoraphobia and alcohol abuse prior to March 25, 2015, and 50 percent thereafter.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and July 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the September 2012 rating decision, the RO granted service connection for PTSD, major depressive disorder, and panic disorder with agoraphobia and alcohol abuse and assigned a 30 percent rating effective from August 20, 2010.  In the July 2014 rating decision, the RO denied entitlement to TDIU.

In a December 2017 decision review officer (DRO) decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's initial disability rating for PTSD from 30 to 50 percent, effective March 25, 2015.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2016, the Board remanded the Veteran's claims to the AOJ for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

In January 2018, the Veteran filed an informal Motion to Advance on the Docket due to his health.  In support, the Veteran submitted evidence of prostate cancer.  The Board finds that this is good or sufficient cause to advance the case on the docket; thus, the Motion to Advance on the Docket is granted.

Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The February 2016 Board remand specifically noted that the evidentiary record did not contain VA treatment records from August 2012 to present.  The Veteran's private treatment records mentioned treatment at VA facilities after said date; further, the May 2014, April 2015, September 2015 statements and supplemental statements of the case reflect review of more recent VA medical records.  See February 2016 Board remand.  As a result, pursuant to Sullivan v. McDonald, the Board instructed the AOJ to obtain VA medical treatment records after August 2012.  815 F.3d 786, 793 (2016) (holding that 38 C.F.R. §3.159(c)(3) extends VA's duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities by VA, regardless of their relevance).  On remand, the AOJ should obtain the missing records and associate them with the claims file.  

The Veteran's appeal for a higher rating is intertwined with the claim for TDIU; therefore the issue of TDIU is not ripe for final appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records relevant to the Veteran's increased rating for PTSD and TDIU claims from August 2012 to present, to include from VAMC Fayetteville.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After the above development has been completed, and after undertaking any additional evidence deemed necessary, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





